 8:20-cv-00031-LSC-MDN Doc # 31 Filed: 08/12/20 Page 1 of 1 - Page ID # 81




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                8:20CV31
      vs.
                                                         ORDER OF DISMISSAL
$50,596.05 UNITED STATES                                 WITHOUT PREJUDICE
CURRENCY,

                      Defendant.

      This matter is before the Court on the Motion to Dismiss without prejudice, ECF

No. 30, filed by the United States of America.

      IT IS ORDERED:

      1. The Government’s Motion to Dismiss, ECF No. 30, is granted;

      2. This action is dismissed, without prejudice; and

      3. Counsel for Claimant is directed to provide to the Office of the United States

            Attorney for the District of Nebraska electronic transfer information for the

            transfer of funds to the trust account of the Claimant’s attorney, Anthony

            Cappozi, and to file a Receipt of Funds after receipt of the $50,596.05 via

            electronic transfer.

      Dated this 12th day of August 2020.

                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge
